        Case 1:17-cr-00119-NLH Document 56 Filed 06/23/21 Page 1 of 1 PageID: 219

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                  MINUTES OF PROCEEDINGS

                                                    JUNE 23, 2021
CAMDEN OFFICE                                       DATE OF PROCEEDINGS
JUDGE NOEL L. HILLMAN

COURT REPORTER: Robert T. Tate

                                                    Docket # CRIM 17-00119 (NLH)

TITLE OF CASE:
UNITED STATES OF AMERICA
           v.
SANTOS COLON, JR.
   DEFENDANT PRESENT (via Telephone)

TELEPHONE APPEARANCES:
Patrick C. Askin, AUSA and Stephanie Sweeten, USA-DOJ for Government.
Richard Coughlin, Federal Public Defender for Defendant.
Gary Pettiford, U.S. Pretrial.
Joseph DaGrossa, U.S. Probation.

NATURE OF PROCEEDINGS: TELEPHONE STATUS HEARING
Status hearing held.
Ordered telephone status hearing set for Thursday, August 12, 2021 at 10:00 a.m.


Time commenced: 3:30 p.m.
Time Adjourned: 3:53 p.m.
Total Time: 23 min.

                                                    s/GN
                                                    DEPUTY CLERK
